United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1463
Issued: March 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2011 appellant timely appealed the April 28, 2011 merit decision of the Office
of Workers’ Compensation Programs (OWCP), which declined to expand her previously
accepted occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. §§ 8101-8193.

By decision dated May 17, 2011, OWCP terminated appellant’s entitlement to monetary compensation benefits
for refusing to accept suitable work. However, appellant remained eligible for medical benefits with respect to her
accepted lumbar condition. Her May 31, 2011 notice of appeal, which the Board received on June 8, 2011, did not
seek review of OWCP’s May 17, 2011 decision. The notice of appeal only referenced the April 28, 2011 decision
denying “coverage for neck and shoulder treatment....” Because appellant did not specifically request review of the
May 17, 2011 decision, the Board will not exercise jurisdiction over that particular decision. See 20 C.F.R.
§ 501.3(c), (h) (2011).

ISSUE
The issue is whether appellant’s neck and shoulder conditions are employment related.
FACTUAL HISTORY
Appellant, a 53-year-old registered nurse, has an accepted claim for aggravation of
displaced lumbar intervertebral disc, which arose on or about September 4, 2001.3 OWCP
authorized a December 13, 2006 discectomy and interbody fusion at L5-S1.4 Following surgery,
it placed appellant on the periodic compensation rolls. Appellant received wage-loss
compensation for temporary total disability for approximately four and a half years.5
When appellant initially filed her claim in October 2005, she reported having injured both
her cervical and lumbar spine. She submitted an August 3, 2005 cervical spine magnetic
resonance imaging (MRI) scan that revealed disc herniations at C3-4 and C5-6, and a disc bulge
at C4-5. OWCP’s January 4, 2006 acceptance was for appellant’s lumbar condition, which was
consistent with the then-contemporaneous medical evidence that primarily focused on her
lumbar and lower extremity complaints. The majority of the medical evidence received after the
initial acceptance continued to focus on her preoperative and postoperative lumbar complaints.
However, the record also included several reports and diagnostic studies that referenced
appellant’s cervical and upper extremity complaints.
Dr. Frank P. Cammisa Jr., a Board-certified orthopedic surgeon, examined appellant on
August 7, 2006. He was consulted regarding the need for lumbar surgery, but noted at the time
that she also complained of neck and right arm pain. Dr. Cammisa reviewed the August 3, 2005
cervical MRI scan, which he stated was of “poor quality” and did not show any specific
abnormalities. His diagnoses included cervicalgia (neck pain) without evidence of myelopathy
or radiculopathy. Dr. Cammisa advised that appellant should be followed with respect to her
cervical spine, but did not otherwise address whether her neck and right arm pain was causally
related to her nursing duties.
Following appellant’s lumbar surgery on December 13, 2006 she continued to complain
of lumbar pain and radicular symptoms. In March 2007, her surgeon referred her for a
neurophysiologic evaluation. Appellant came under the care of Dr. Kiril Kiprovski, a Boardcertified neurologist with a subspecialty in clinical neurophysiology, who initially examined her
on March 2, 2007. She complained of lower back pain, right gluteal pain and burning pain in the
right lower extremity. There was no mention of cervical or upper extremity complaints.
Dr. Kiprovski believed appellant’s right leg complaints were suggestive of lumbosacral
radiculopathy.
3

Appellant attributed her injury to “a lot of ... lifting and repositioning” of patients.

4

Dr. Frank J. Schwab, a Board-certified orthopedic surgeon, performed the December 13, 2006 surgical
procedure. He initially examined appellant on November 29, 2006.
5

As previously indicated, supra note 2, OWCP terminated appellant’s compensation benefits effective
May 17, 2011.

2

On January 10, 2008 Dr. Salvatore J. Corso, a Board-certified orthopedic surgeon,
examined appellant at OWCP’s request. Appellant’s complaints included “discomfort in her
neck.” Dr. Corso’s examination, however, focused on her thoracolumbar spine and lower
extremity complaints. He did not provide any findings or a specific diagnosis relative to her
cervical complaints.
In a follow-up report dated April 4, 2008, Dr. Schwab noted that appellant had been
increasingly troubled by neck pain, “which she attributes back to work-related injuries in the
hospital as a nurse.” Dr. Schwab stated that over the past year the focus had been on her lower
back, which seemed to be stabilized under Dr. Kiprovski’s care, but she had recently been
troubled by increasing neck discomfort with radiation to the left scapula. Appellant denied
radiation to the upper extremities, weakness, numbness or tingling. Dr. Schwab recommended a
cervical MRI scan. He noted that appellant’s cervical treatment should be covered under her
workers’ compensation claim because she attributed her symptoms to work-related incidents.
An April 4, 2008 x-ray showed reversal of the normal cervical lordosis with mild
degenerative change at C4-5 and C5-6. A May 7, 2008 cervical MRI scan revealed a disc
herniation at C3-4, broad-based disc protrusions at C4-5 and C5-6 and reversal of the normal
cervical lordosis.
In a follow-up visit on July 25, 2008, Dr. Schwab reviewed appellant’s recent cervical
MRI scan, which he found revealed small disc bulges most notably at C3-4. Appellant reported
persistent shoulder pain. On physical examination there was good shoulder range of motion, but
pain at the end of ranges of motion and tenderness over the posterior joint space and over the
scapula. Dr. Schwab recommended that appellant see a shoulder specialist.
Appellant underwent an OWCP-directed examination on January 28, 2009. Dr. Stanley
Soren, a Board-certified orthopedic surgeon, noted complaints of pain in her neck radiating to
her fingers, which she attributed to the September 4, 2001 lifting incident. On physical
examination of the cervical spine, he noted that it was midline and there was no torticollis or
spasm. Dr. Soren also noted there was barely trace tenderness in the right and left paracervical
area. He reported a normal neurological examination of the upper extremities. Dr. Soren also
indicated that there was good shoulder girdle strength bilaterally and full abduction of both arms.
His examination focused primarily on appellant’s lumbar condition and he did not offer a
specific diagnosis relative to her cervical or upper extremity complaints.
Dr. Saumyajit Datta, a Board-certified family practitioner with a subspecialty in geriatric
medicine, initially examined appellant on September 18, 2009 for lower back pain. No mention
was made of any cervical or right shoulder complaints. When appellant returned on
November 10, 2009, she complained of back pain, bilateral shoulder pain and neck pain.
Dr. Datta also referred her to a pain specialist.
Dr. Clarence D. Washington, a Board-certified neurologist, examined appellant on
November 3, 2009. With respect to her cervical spine, he diagnosed chronic cervical pain
syndrome and chronic cervical degenerative disc disease with radiculopathy involving the upper
extremities. Dr. Washington noted a history of chronic cervical and lumbosacral problems
dating back to 2001 when appellant reportedly injured her back as well as her neck and arms

3

working as a nurse. He noted that she attributed all of her problems to the accumulated effects of
lifting, pulling and pushing. Dr. Washington also noted that recent electrodiagnostic studies
revealed evidence of mild bilateral ulnar neuropathy, but no evidence of cervical radiculopathy.
Dr. Matthew R. Peterson, a Board-certified anesthesiologist with a subspecialty in pain
medicine, saw appellant on December 14, 2009.6 With respect to appellant’s neck pain, he noted
that the location was posterior and it radiated to both shoulders. Dr. Peterson reported that the
initial onset was more than five years prior, and there was “no obvious precipitating event or
injury.” He also noted a history of cervical degenerative disc disease dating back to 2005 as
demonstrated by MRI scan findings. Dr. Peterson did not provide a more definitive diagnosis
than neck pain and recommended another cervical MRI scan.
A December 23, 2009 cervical MRI scan revealed borderline spinal canal stenosis at C34, C4-5 and C5-6 resulting from a small focal central disc protrusion at C3-4 and diffuse disc
bulging at C4-5 and C5-6. There was also borderline/mild neural foraminal narrowing at C4-5
and C5-6.
Dr. Peterson saw appellant for a follow-up examination on March 16, 2011. Appellant
complained of low back and neck pain, however, her neck pain was reportedly “‘getting much
worse.’” Dr. Petersen still had not seen her latest cervical MRI scan from December 2009. He
noted appellant’s history of cervical degenerative disc disease based on her 2005 cervical MRI
scan. Dr. Peterson diagnosed neck pain and cervical disc degeneration. With respect to
appellant’s cervical complaints, he recommended physical therapy.
On March 23, 2011 appellant sought approval from OWCP for treatment of her neck and
shoulder pain. She initially telephoned it and then followed up with a letter confirming her
conversation. Appellant claimed that her neck and shoulder pain resulted from years of “patient
pulling, pushing and lifting....” She also noted that priority had been placed on her lower back
while her neck and shoulder pain gradually worsened. OWCP advised appellant of the need to
submit medical evidence in support of the acceptance of these additional conditions.
In an April 13, 2011 report, Dr. Schwab noted that appellant was under his care for neck,
shoulder and low back pain. He stated that he initially examined her on November 29, 2006 for
complaints of back pain that had started several years prior. Appellant’s chief complaint at the
time was her lumbosacral area. Dr. Schwab further noted that she had undergone surgery on
December 13, 2006 and following stabilization of her lumbar spine, he then focused on her
increasing neck discomfort, which radiated to her left scapula. He also noted that a cervical MRI
scan showed disc herniations at C3-4 and C5-6. Dr. Schwab indicated that he had last seen
appellant on July 28, 2008.
By decision dated April 28, 2011, OWCP denied appellant’s claim for her neck and
shoulder conditions. Appellant failed to establish that the claimed conditions were causally
related to her September 4, 2001 employment injury.

6

Dr. Datta referred appellant to Dr. Peterson.

4

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.8
ANALYSIS
OWCP accepted appellant’s claim for aggravation of displaced lumbar intervertebral disc
and authorized surgical intervention at L5-S1. Appellant has been off work since her
December 13, 2006 lumbar surgery. She argued that OWCP should have also accepted her neck
and shoulder conditions as employment related. Where appellant claims that a condition not
accepted or approved by OWCP was due to her employment injury, she bears the burden of
proof to establish that the condition is causally related to the employment injury.9 Neither the
fact that her condition manifested itself during a period of employment, nor her belief that the
condition was caused, precipitated or aggravated by her employment is sufficient to establish
causal relationship.10
While appellant claims to have sustained employment-related injuries to both her neck
and shoulders, the Board notes that there is no specific diagnosis relative to her shoulders or
upper extremities. There is evidence of radicular symptoms in the upper extremities, but no
specific diagnosis with respect to appellant’s shoulders or upper extremities. The medical
evidence indicates that her shoulder and upper extremity complaints stem from her cervical
condition.

7

20 C.F.R. § 10.115(e), (f) (2011); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
8

Victor J. Woodhams, supra note 7.

9

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

10

D.I., 59 ECAB 158, 162 (2007).

5

Appellant believes that the same employment exposure that was responsible for her
lumbar condition also caused her cervical condition. While the record is replete with references
to ongoing lumbar and lower extremity complaints, there are considerably fewer references to
her neck, shoulder and upper extremity complaints. Although appellant believes her cervical
condition is employment related, no physician of record has specifically attributed her cervical
condition to her previous nursing duties. Dr. Washington, Dr. Soren and Dr. Schwab merely
reiterated appellant’s belief that her cervical condition was related to her employment injuries
while working as nurse. No physician offered a rationalized medical opinion addressing the a
causal relationship between appellant’s nursing duties and her cervical disc disease.
The record demonstrates that appellant had cervical disc disease dating back as early as
August 2005. Appellant, however, has failed to establish that her nursing duties either caused or
contributed to her diagnosed cervical condition. Accordingly, OWCP properly declined to
expand her claim to include her cervical and shoulder complaints.
CONCLUSION
Appellant has not established that her claimed neck and shoulder conditions are
employment related.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

